Citation Nr: 0835771	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  01-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for low back pain.

3. Entitlement to service connection for inguinal hernias.

4. Entitlement to service connection for a left elbow 
disorder (claimed as a left arm condition).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from January to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied claims of entitlement to 
service connection for bilateral hearing loss, low back pain, 
inguinal hernias, and for a left elbow disorder (claimed as a 
left arm condition).

The veteran appealed the RO's determination to the Board.  In 
a February 2000 decision the Board found that the veteran did 
not present well-grounded claims for service connection for 
these disabilities.

Thereafter, the veteran sought to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and low back pain.  A rating decision dated in May 2001 
denied the application to reopen, and the veteran appealed.  
In a decision dated in August 2001, the Board construed the 
veteran's statements as a request for readjudication of the 
issues under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board found that pursuant to that 
Act, the Board's decision of February 2000 must be treated as 
though it had not been made.  In the absence of a final 
decision on the merits of the claims for service connection 
for bilateral hearing loss and low back pain, there was no 
final decision to review on the basis of new and material 
evidence.  The Board found that it had no jurisdiction to 
adjudicate the merits of whether new and material evidence 
had been submitted and dismissed the claims without 
prejudice.

The Board in August 2001 listed the four service connection 
claims on the title page of the decision and found that these 
claims were inextricably intertwined with the new and 
material evidence claims addressed at that time.  The Board 
remanded the claims to the RO for additional development and 
readjudication de novo as though the prior determination had 
never been made.  In January 2002, the RO considered the 
claims under the provisions of the VCAA and denied them on 
the merits.  The veteran appealed the determination to the 
Board. In a decision dated in November 2002, the Board upheld 
the RO.

The veteran filed a timely appeal of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in July 2003, the Court granted 
the joint motion of the parties and vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion.

In February 2004, the attorney-representative submitted 
extensive evidence to the Board.  The submission has been 
associated with the claims file.

This case was remanded in April 2004 for further development.  
Subsequent to that remand, these issues were the subject of a 
May 2005 Board decision.  That May 2005 Board decision was 
reversed and remanded by a February 2008 Court decision, and 
these issues are therefore again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004, the Board remanded these issues for further 
development, to include the inclusion of the veteran's 
service personnel records with his claims folder.  
Specifically, that remand requested that:

"The RO should attempt to secure the veteran's service 
personnel records through official channels.  The 
service department should also be asked to furnish any 
medical report and accident reports of the claimed June 
1955 accident at Fort Bragg, North Carolina, described 
in the veteran's statement of February 18, 2001, which 
is on file.  Finally, the RO should request that the 
service department furnish, if available, a copy of any 
written job description for the veteran's MOS of 
construction machine operator for the period from 1955 
to 1962.  Any documents obtained should be associated 
with the claims file.  Any negative response should be 
documented."

As a result of this instruction, the RO contacted the 
National Personnel Records Center (NPRC) and obtained the 
veteran's service personnel records, which are now associated 
with the veteran's claims file.   After this development, the 
claims were again adjudicated in a May 2005 Board decision.

However, the veteran and his representative appealed this 
decision to the Court, arguing that this specific remand 
order was not complied with, in that while certain records 
were requested from the NPRC, the records in the veteran's 
claims file do not show that any records were requested 
specifically from the "service department".  The Secretary 
agreed that the record was unclear as to whether records were 
specifically requested from a service department, or the NPRC 
alone.  As such, the Court vacated and remanded the May 2005 
Board decision for compliance with the prior April 2004 
remand.  A Remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As such, the Board finds it must again remand these issues, 
in order that the wording of the April 2004 prior remand may 
be strictly complied with.  The Board regrets the additional 
delay in adjudication of the veteran's claim that a further 
remand will entail; however, it is necessary in order to 
ensure that the veteran receives all consideration due him 
under the law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must ask the service department to furnish 
any medical report and accident reports of the claimed 
June 1955 accident at Fort Bragg, North Carolina, 
described in the veteran's statement of February 18, 
2001, which is on file.  Also, the RO should request 
that the service department furnish, if available, a 
copy of any written job description for the veteran's 
MOS of construction machine operator for the period from 
1955 to 1962.  Any documents obtained should be 
associated with the claims file.  Any negative response 
should be documented.

2.  Thereafter, the AMC should re-adjudicate the 
veteran's claims on appeal.  If any benefits sought are 
not granted, the veteran should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board, 
if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




